 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   TOLAVIUS TIMMONS,
                                                            Case No.: 2:16-cv-02229-JCM-NJK
12           Plaintiff(s),
                                                                             ORDER
13   v.
                                                                          [Docket No. 68]
14   NAPHCARE, INC., et al.,
15           Defendant(s).
16         Pending before the Court is Defendants’ filing of a motion to dismiss and a motion for
17 summary judgment. Docket No. 68. The local rules require that separate requests must be made
18 in separate filings. See Local Rule IC 2-2(b); see also Bank of N.Y. Mellon v. SFR Ivs. Pool 1,
19 LLC, 2017 U.S. Dist. Lexis 132101 (D. Nev. Aug. 18, 2017) (Mahan, J.) (discussing the
20 significance of this requirement). The instant filing violates this rule. Moreover, the motion to
21 dismiss relies on Rule 41(b) of the Federal Rules of Civil Procedure, but is focused almost
22 exclusively on alleged discovery violations. In such circumstances, it appears the analysis should
23 instead by framed by the more specific rules regarding penalties for discovery violations as
24 established in Rule 37 of the Federal Rules of Civil Procedure. See, e.g., Societe Internationale
25 Pour Participations Industrielles Et Commerciales, S.A. v. Rogers, 357 U.S. 197, 207 (1958)
26 (holding that Rule 37’s specific penalties for discovery violations controlled over Rule 41(b)’s
27 broader authority to issue sanctions for violations of court rules).
28

                                                     1
 1        Given the circumstances, the pending motions are DENIED without prejudice. No later
 2 than December 9, 2019, Defendants must file completely separate motions seeking discovery
 3 sanctions and summary judgment.
 4        IT IS SO ORDERED.
 5        Dated: November 27, 2019
 6                                                        ______________________________
                                                          Nancy J. Koppe
 7                                                        United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
